Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claimed feature directed to wherein the syntax element is a syntax element of a difference between the base 2 logarithm of the minimum size in luma samples of the luma leaf block resulting from quadtree splitting and the base 2 logarithm of the maximum size in luma samples of the luma root block where partitioning using binary tree splitting is allowed; or wherein the syntax element is a syntax element of a difference between the minimum size in luma samples of the luma leaf block resulting from quadtree splitting and the maximum size in luma samples of the luma root block where partitioning using binary tree splitting is allowed, wherein the syntax element of the difference is signaling said difference in logarithmic scale with base 2, is not taught or suggested by the prior art. 
	The closest prior art Lim (US 2021/0274175) in paragraph [0253] describes the claimed limitation. However, Lim’s Korean priority application of Lim does not disclose or suggest the same or similar contents to the above-quoted contents of the US publication of Lim. Rather, this information was first provided in the PCT application of Lim (i.e., International Application No. PCT/KR2019/007832, filed on June 27, 2019).  As such, Lim is only entitled to a priority date of June 27, 2019 for these teachings. 
Thus, in view of the above, Lim is not entitled to its Korean priority date with respect to the above teachings, and cannot be used as prior art to reject claim 1, alone or in combination with other prior art of record, as stated in applicant Remarks filed 26 Jan 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485